DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022, has been entered.
 
Status of Claims
Claim 1 is amended.
Claims 12-19 are canceled.
Claims 23-24 are new.
Claims 1-11 and 20-24 are pending.

Response to Remarks
35 U.S.C. § 103
Applicant first contends that Back’s pegged sidechains cannot read upon the virtualized blockchain forest system of claim 1 as Back fails to teach coordination of pegged sidechains by the same processing pool because the pegged sidechains are isolated by design and the claims require that each of the individual blockchains in the forest are managed by the same pool of processors.  Examiner respectfully disagrees because neither the claims nor the specification support this contention.  As claimed, there are a plurality of processors that are a consensus pool.  Further, the number of processors that process each individual blockchain is less than the total number, i.e., a subset, of processors.  Nothing in the claim recites that each of the individual blockchains is managed by the same pool of processors.  Further, FIG. 22 depicts that the individual blockchains are managed by different sets, i.e., pools, of processors.  For example, the earliest in time blockchain in FIG. 22 is managed by processors P6, P7, and P8 while the next in time blockchains managed by processors P2, P3, and P4.  Therefore, Applicant’s contention that each of the individual blockchains is managed by the same pool of processors is unsupported by the claims and specification.  As this erroneous contention serves as one basis for differentiating from Back, Applicant’s contention that Back fails to disclose the claimed subject matter is unpersuasive.  Further, Back does disclose the subject matter of FIG. 22 and reflected in claim 1.  For example, Back at p. 6 discloses that validators of a sidechain track, i.e., process, another blockchain if necessary for the sidechain.  Therefore, Back discloses that only a subset of the nodes track any individual blockchain as claimed.
Applicant further contends that Back fails to disclose that genesis transactions occur within a start-to-finish length of blocks.  Examiner respectfully disagrees.  The claimed start-to-finish length of blocks simply means from the first block of the first blockchain to the last block of any blockchain.  As Back discloses at p. 6, there are two blockchains: the parent blockchain and the sidechain.  Blockchains inherently have a genesis block.  Therefore, each genesis block occurs within the start-to-finish length of blocks.  Further, Applicant appears to read more into the claims than what is currently recited.  Applicant contends that the genesis blocks are created within a defined start-to-finish length of all blocks within both chains (emphasis added).  The emphasized subject matter is not recited in the claims.
Applicant further mischaracterizes the Final Office Action in that the termination of blockchains is treated as a desired result.  As clearly noted in the Final Office Action at pp. 8-9, only the language “thereby closing a terminated individual blockchain to new transactions from the plurality of participating processors upon termination of the terminated individual blockchain” is treated as a desired result.  The operation of terminating a blockchain is not treated as a desired result.  The cited portion of Lin discloses pruning, i.e., terminating, duplicate sidechains.  Therefore, Lin discloses the technique of terminating blockchains.  Further, Applicant contends that there are secondary considerations that must be considered.  However, Applicant fails to provide any secondary considerations.
Applicant further erroneously contends that no teaching or suggestions was cited in the references themselves to make the combinations.  The MPEP does not require this.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).  See MPEP 2144(I).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “destruct unit” in claims 9 and 20-22.  For example, “unit” as defined by Oxford Languages is “a device that has a specified function.”  In other words, a unit is simply a device and therefore does not have a sufficiently definite meaning as the name for the structure that performs the claimed functions.  Therefore, “unit” is a nonce word. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per Claims 1-11 and 20-24: Independent claim 1 has been amended to recite “wherein at least one participating processor of the forest consensus pool is configured to aggregate a particular blockchain of the plurality of individual blockchains in synchronization with different blockchains of the plurality of individual blockchains to operate concurrently” (emphasis added).  Applicant generally refers to FIGS. 22-24 and their accompanying description for support for this amendment.  However, the originally-filed specification fails to adequately describe this amendment.  Rather, ¶¶ 159 and 161 describes that the multiple blockchains operate co-dependently, which is not the same as “in synchronization” as claimed.  Therefore, this amendment is not supported by the originally-filed specification.  
Further, independent claim 1 has also been amended to recite “wherein the forest consensus pool is configured to (i) receive each genesis block as a first submission of a new individual blockchain for participation in the virtualized blockchain forest system” (emphasis added).  However, the originally-filed specification fails to adequately describe this amendment.  Rather, ¶ 165 describes that it is a genesis transaction, not a genesis block as claimed, that indicates a first submission of a digital asset for a new blockchain.  This genesis transaction is then confirmed in a genesis block.  Therefore, this amendment is not supported by the originally-filed specification.  
Moreover, claim 1 recites “wherein a number of the participating processors required to process each individual blockchain of the plurality of individual blockchains is of a first size less than a size of the forest consensus pool”.  Claim 1 has now been amended to also recite “wherein the forest consensus pool is configured to (i) receive each genesis block as a first submission of a new individual blockchain for participation in the virtualized blockchain forest system, (ii) coordinate, through a consensus participation protocol, creation of the new individual blockchain within the virtualized blockchain forest system, and (iii) manage continued participation of the new individual blockchain, according the consensus participation protocol, within the blockchain forest height of the virtualized blockchain forest system” (emphasis added).  While the originally-filed specification describes that the number of participating processors to process each individual blockchain is of a first size less than a size of the forest consensus pool (see, e.g., ¶ 162), the originally-filed specification fails to describe that the entire forest consensus pool performs operations (ii) and (iii), as is claimed.  Rather, the originally-filed specification describes at ¶ 166 that only the available servers, and not the entire forest consensus pool, perform these operations.  Therefore, this amendment is not supported by the originally-filed specification.
Claims 2-11 and 20-24 are rejected by reason of their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Enabling Blockchain Innovations with Pegged Sidechains” by Adam Back, et al., published October 22, 2014 (hereinafter, “Back”) in view of U.S. Patent Pub. No. 2017/0046651 to Lin et al. and U.S. Patent Pub. No. 2017/0230353 to Kurian et al.
Per Claim 1: Back discloses:
A virtualized blockchain forest system, comprising: (see Back at p. 1: We propose a new technology, pegged sidechains, which enables bitcoins and other ledger assets to be transferred between multiple blockchains.)
a plurality of individual blockchains (e.g., parent chain and sidechains), each individual blockchain of the plurality of individual blockchains including a blockchain height, a genesis block, and at least one additional block; (see Back at p. 6: We refer to the first blockchain as the parent chain, and the second simply as the sidechain. In some models, both chains are treated symmetrically, so this terminology should be considered relative. Conceptually, we would like to transfer an asset from the (original) parent chain to a sidechain, possibly onward to another sidechain, and eventually back to the parent chain, preserving the original asset.)
a plurality of participating processors (e.g., validators of each respective sidechain) comprising a forest consensus pool; and (see Back at p. 6: Validators of a sidechain should only be required to track another chain if that is an explicit consensus rule of the sidechain itself.)
a blockchain forest height comprising a time-sequenced start-to-finish length of blocks among the collective plurality of individual blockchains, wherein a number of the participating processors required to process each individual blockchain of the plurality of individual blockchains is of a first size less than a size of the forest consensus pool; (see Back at p. 6: We refer to the first blockchain as the parent chain, and the second simply as the sidechain. In some models, both chains are treated symmetrically, so this terminology should be considered relative. Conceptually, we would like to transfer an asset from the (original) parent chain to a sidechain, possibly onward to another sidechain, and eventually back to the parent chain, preserving the original asset.  See also p. 6: Validators of a sidechain should only be required to track another chain if that is an explicit consensus rule of the sidechain itself.)
wherein at least one participating processor of the forest consensus pool is configured to aggregate a particular blockchain of the plurality of individual blockchains in synchronization with different blockchains of the plurality of individual blockchains to operate concurrently among the forest consensus pool and within the time-sequenced start-to-finish length of blocks, (see Back at p. 9: After creating the special output on the parent chain, the user waits out the confirmation period, then creates a transaction on the sidechain referencing this output, providing an SPV proof that it was created and buried under sufficient work on the the parent chain.  See also p. 10: In summary, we propose to make the parent chain and sidechains do SPV validation of data on each other. Since the parent chain clients cannot be expected to observe every sidechain, users import proofs of work from the sidechain into the parent chain in order to prove possession. In a symmetric two-way peg, the converse is also true.)
wherein each genesis block of the plurality of individual blockchains occurs within the time-sequenced start-to-finish length of blocks of the blockchain forest height, and (see Back at p. 6: We refer to the first blockchain as the parent chain, and the second simply as the sidechain. In some models, both chains are treated symmetrically, so this terminology should be considered relative. Conceptually, we would like to transfer an asset from the (original) parent chain to a sidechain, possibly onward to another sidechain, and eventually back to the parent chain, preserving the original asset. Generally we can think of the parent chain as being Bitcoin and the sidechain as one of many other blockchains. Of course, sidechain coins could be transferred between sidechains, not just to and from Bitcoin; however, since any coin originally moved from Bitcoin could be moved back, it would nonetheless remain a bitcoin.)
However, Back fails to disclose, but Lin, an analogous art of blockchain management, discloses:
herein the at least one participating processor is further configured to terminate individual ones of plurality of individual blockchains within the time-sequenced start-to-finish length of blocks, thereby closing a terminated individual blockchain to new transactions from the plurality of participating processors upon termination of the terminated individual blockchain. (Examiner’s Note: the language “thereby closing a terminated individual blockchain to new transactions from the plurality of participating processors upon termination of the terminated individual blockchain” has been considered and determined to recite a desired result of terminating an individual blockchain.  Therefore, it fails to distinguish over the cited art.  However, for purposes of compact prosecution, the following citation is provided: see Lin at ¶ 143: In further aspects, system 140 may also execute stored software applications that implement a pruning algorithm at regular frequencies to terminate any duplicate side chains.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Back to include functionality that terminates one of the pegged sidechains as disclosed in Lin.  One of ordinary skill in the art would have been motivated to do so to remove duplicate pegged sidechains.  Such a modification to Back would result in a more efficient allocation of computing resources as the blockchain computers would not use computing resources for maintaining duplicate pegged sidechains.
However, the combination of Back and Lin fails to disclose but Kurian, an analogous art of starting blockchains, discloses:
wherein the forest consensus pool is configured to (i) receive each genesis block as a first submission of a new individual blockchain for participation in the virtualized blockchain forest system, (see Kurian at ¶ 60: In one aspect of the invention, block 430 of FIG. 4 illustrates that a request is received from a user to take an action on an event within on one or more of the block chains, such as the private block chain portions. The user 4 may be identified by authentication credentials, which may identify the user 4, or be an alias of the user 4. Moreover, the node through which the user 4 is accessing the one or more block chains is identified, along with the entity associated with nodes. The request may also include the action the user is taking, the event associated with the action, and/or information associated with the block chain.)
(ii) coordinate, through a consensus participation protocol, creation of the new individual blockchain within the virtualized blockchain forest system, and (see Kurian at ¶ 62: Block 460 of FIG. 4 illustrates that if the limits are met the action is allowed and the block chain is created as requested.) 
(iii) manage continued participation of the new individual blockchain, according the consensus participation protocol, within the blockchain forest height of the virtualized blockchain forest system. (see Kurian at ¶ 40: Events (e.g., resource transfers, or the like) are created by participants using the block chain in its normal course of business, for example, when someone sends cryptocurrency to another person), blocks are created by users known as “miners” who use specialized software/equipment to create the blocks for the event. Users of the block chain create blocks for the events (e.g., resource transfers, or the like), which are passed around to various nodes of the block chain. A “valid” resource transfer is one that can be validated based on a set of rules that are defined by the particular system implementing the block chain. For example, in the case of cryptocurrencies, a valid resource transfer is one that is digitally signed, spent from a valid digital wallet and, in some cases, meets other criteria. In some block chain systems, miners are incentivized to create blocks by a reward structure that offers a pre-defined per-block reward and/or payments offered within the resource transfers validated themselves. Thus, when a miner successfully validates a resource transfer on the block chain, the miner may receive rewards and/or payments as an incentive to continue creating new blocks.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pegged sidechains in Back with the blockchain initiation techniques disclosed in Kurian.  One of ordinary skill in the art would have been motivated to do so to provide access to the sidechains to only those users authorized to access it.

Per Claim 2: The combination of Back, Lin, and Kurian discloses the subject matter of claim 1, from which claim 2 depends.  However, the combination of Back and Lin fails to disclose, but Kurian discloses:
wherein the at least one participating processor is configured to implement a registration model. (see Kurian at ¶ 73: As previously discussed above, the one or more users 4 and/or the nodes through which the users 4 access the one or more block chains, may require authentication. The user 4 may be required to authenticate the user's identity before accessing the block chains. Likewise, one or more nodes, administrators or users of the block chains, or other entities interacting with or using the one or more block chains may be required to authenticate their identity for access to a particular feature or function of an application, device, and/or general or specific access to the one or more block chains, or the specific portions of the block chain therein, within the distributed block chain network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Back to register and authenticate users of a sidechain as disclosed in Kurian.  One of ordinary skill in the art would have been motivated to do so to prevent unauthorized users from posting malicious transactions to a sidechain, thereby reducing confidence in the sidechain.

Per Claim 3: The combination of Back, Lin, and Kurian discloses the subject matter of claim 2, from which claim 3 depends.  However, the combination of Back and Lin fails to disclose, but Kurian discloses:
wherein the at least one participating processor is in operable communication with a first node configured to one or more of (i) maintain a list of nodes in the virtualized blockchain forest system, and (ii) represent a discovery protocol. (Examiner’s Note: this claim element has been considered and the first node and the functions it performs are outside the scope of the claim as the claims only positively recite at least one participating processor and the functions it performs.  However, for purposes of compact prosecution, the following citation is provided: see Kurian at ¶ 53: Block 320 of FIG. 3 illustrates that the one or more entities controlling the private block chain portion (e.g., the private block chain and/or the portions of the hybrid block chain that are private) may create and issue authentication credentials to control access to the private block chain portions. The authentication credentials may be limited to users 4 that are employed by the one or more entities controlling the private portions of the block chain (e.g., internal users), or otherwise may be users 4 of one or more other entities that do not control the private block chain (e.g., external users). In other instances, different users (e.g., different users within each of the one or more entities, different users from outside of the one or more entities, and/or different users between the entities) have different authentication credentials, which allow or prevent the users from taking specific actions on specific events within the block chain systems 10, as will be discussed in further detail with respect to FIG. 4. The authentication credentials may allow one user type to take any action (e.g., access, view, create, store, disseminate, and/or verify) all events (e.g., resource transfers, document access, contracts, analysis reports, documents, or the like), while other users 4 may only be allowed to take one or more types of actions on the events (e.g., only access or only disseminate). In other aspects, the authentication credentials may limit or allow one or more users 4 to take actions on a particular event. For example, one user may access, view, store, disseminate, and/or validate all resource transfers, while other users may only access, view, and disseminate information related to an event. In other aspects of the invention, the authentication credentials may be placed on the nodes from which the users 4 access the block chain, and as such, the nodes may only take specific actions on specific events. Alternatively, both the users and nodes may require authentication credentials.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Back to register and authenticate users of a sidechain as disclosed in Kurian.  One of ordinary skill in the art would have been motivated to do so to prevent unauthorized users from posting malicious transactions to a sidechain, thereby reducing confidence in the sidechain.

Per Claim 4: The combination of Back, Lin, and Kurian discloses the subject matter of claim 2, from which claim 4 depends.  However, the combination of Back and Lin fails to disclose, but Kurian discloses:
wherein the at least one participating processor is in operable communication with a broker node configured to perform one or more of (i) processing blockchain instantiation transactions, and (ii) managing or arbitrating the individual blockchains of the collective plurality of individual blockchains. (Examiner’s Note: this claim element has been considered and the broker node and the functions it performs are outside the scope of the claim as the claims only positively recite at least one participating processor and the functions it performs.  However, for purposes of compact prosecution, the following citation is provided: see Kurian at ¶ 62: Block 450 of FIG. 4 illustrates that if the limits are not met the action is rejected and the user 4 is notified of the reason the action is rejected. Block 460 of FIG. 4 illustrates that if the limits are met the action is allowed and the block chain is created as requested.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Back to have a node that creates new sidechains as disclosed in Kurian.  One of ordinary skill in the art would have been motivated to do so to provide a mechanism for creating new sidechains.

Per Claim 5: The combination of Back, Lin, and Kurian discloses the subject matter of claim 2, from which claim 5 depends.  However, the combination of Back and Lin fails to disclose, but Kurian discloses:
wherein the at least one participating processor is in operable communication with an observer node configured to one or more of maintaining a state of each individual blockchain of the collective plurality of individual blockchains and signal the forest system when one of the individual blockchains changes or is no longer needed. (Examiner’s Note: this claim element has been considered and the observer node and the functions it performs are outside the scope of the claim as the claims only positively recite at least one participating processor and the functions it performs.  However, for purposes of compact prosecution, the following citation is provided: see Kurian at ¶ 57: Block 360 of FIG. 3 illustrates that after the indication of the action is received, the action is allowed or denied based on the authentication credentials of the user 4. Once the allowed, a record of the action for the event may be stored in the block chain (e.g., creation of an entry in the block chain to validate the event, dissemination of the event, or the like). Moreover, once the action is allowed, the entry into the block chain may be distributed to the one or more users 4 that have access to the particular block chain. For example, other users 4 may be able to verify the action of the user for the event, access the entry, be pushed a report of the changes, and/or be notified that changes took place to the block chain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Back to monitor each sidechain and notify a parent blockchain of the sidechain events as disclosed in Kurian.  One of ordinary skill in the art would have been motivated to do so to signal when an asset from a parent chain is ready to be transferred to a sidechain.

Per Claim 6: The combination of Back, Lin, and Kurian discloses the subject matter of claim 5, from which claim 6 depends.  However, the combination of Back and Lin fails to disclose, but Kurian discloses:
wherein the observer node is further configured to monitor each individual blockchain of the collective plurality of individual blockchains and notify a broker node of a change in status of one or more of the individual blockchains. (see Kurian at ¶ 57: Block 360 of FIG. 3 illustrates that after the indication of the action is received, the action is allowed or denied based on the authentication credentials of the user 4. Once the allowed, a record of the action for the event may be stored in the block chain (e.g., creation of an entry in the block chain to validate the event, dissemination of the event, or the like). Moreover, once the action is allowed, the entry into the block chain may be distributed to the one or more users 4 that have access to the particular block chain. For example, other users 4 may be able to verify the action of the user for the event, access the entry, be pushed a report of the changes, and/or be notified that changes took place to the block chain.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Back to monitor sidechains as disclosed in Kurian.  It would have been obvious to one of ordinary skill in the art to do so to monitor when an asset conversion from one sidechain to another sidechain is ready.

Per Claim 7: The combination of Back, Lin, and Kurian discloses the subject matter of claim 1, from which claim 7 depends.  Back further discloses:
wherein the at least one participating processor is configured to implement a consensus model. (see Back at p. 6: Validators of a sidechain should only be required to track another chain if that is an explicit consensus rule of the sidechain itself.)

Per Claim 8: The combination of Back, Lin, and Kurian discloses the subject matter of claim 7, from which claim 8 depends.  However, the combination of Back and Lin fails to disclose, but Kurian discloses a registrar node, a broker node, and an observer node as discussed above with respect to claims 3-5.  However, Kurian fails to disclose that such nodes are integrated within a single processor as claimed.  However, integrating these nodes into a single node is obvious.  See MPEP 2144.04(V)(B) (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."))

Per Claim 9: The combination of Back, Lin, and Kurian discloses the subject matter of claim 1, from which claim 9 depends.  However, Back fails to disclose, but Lin discloses:
further comprising a destruct unit configured to execute a trash operation to erase and/or terminate at least one of the individual blockchains as a trashed blockchain. (see Lin at ¶ 143: In further aspects, system 140 may also execute stored software applications that implement a pruning algorithm at regular frequencies to terminate any duplicate side chains.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Back to include functionality that terminates one of the pegged sidechains as disclosed in Lin.  One of ordinary skill in the art would have been motivated to do so to remove duplicate pegged sidechains.

Per Claim 10: The combination of Back, Lin, and Kurian discloses the subject matter of claim 1, from which claim 10 depends.  However, the combination of Back and Lin fails to disclose, but Kurian discloses:
wherein the at least one participating processor is further configured to instantiate a new blockchain upon receipt of a blockchain request from a user node. (see Kurian at ¶ 62: Block 450 of FIG. 4 illustrates that if the limits are not met the action is rejected and the user 4 is notified of the reason the action is rejected. Block 460 of FIG. 4 illustrates that if the limits are met the action is allowed and the block chain is created as requested.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Back to start a new sidechain upon request as disclosed in Kurian.  One of ordinary skill in the art would have been motivated to do so to start new sidechains upon demand.

Per Claim 23: The combination of Back, Lin, and Kurian discloses the subject matter of claim 1, from which claim 23 depends.  Back further discloses:
wherein the plurality of participating processors is further configured to negotiate the time-sequenced start-to-finish length of blocks for the collective plurality of individual blockchains. (see Back at p. 3: Bitcoin tracks payments by aggregating them into blocks, each with an associated blockheader, which cryptographically commits1 to: the contents of the block, a timestamp, and the previous blockheader. The commitments to previous headers form a blockchain, or chain, which provides a well-defined ordering for transactions.)

Per Claim 24: The combination of Back, Lin, and Kurian discloses the subject matter of claim 1, from which claim 24 depends.  Back further discloses:
wherein the plurality of participating processors is further configured to (i) defined a set of security requirements common to the forest consensus pool, (see Back at p. 3: We observe that Bitcoin’s blockheaders can be regarded as an example of a dynamic membership multi-party signature (or DMMS), which we consider to be of independent interest as a new type of group signature.  See also p. 4: If they try to revise the DMMS-secured ledger, they will fall behind and be continually unable to catch up to the moving target of the progressing consensus blockchain.)
However, Back fails to disclose, but Lin discloses:
wherein the plurality of participating processors is further configured to (ii) manage the [[creation, participation, and]] termination of each individual blockchain of the collective plurality of individual blockchains. (see Lin at ¶ 143: In further aspects, system 140 may also execute stored software applications that implement a pruning algorithm at regular frequencies to terminate any duplicate side chains.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Back to include functionality that terminates one of the pegged sidechains as disclosed in Lin.  One of ordinary skill in the art would have been motivated to do so to remove duplicate pegged sidechains.  Such a modification to Back would result in a more efficient allocation of computing resources as the blockchain computers would not use computing resources for maintaining duplicate pegged sidechains.
However, the combination of Back and Lin fails to disclose, but Kurian discloses:
wherein the plurality of participating processors is further configured to (ii) manage the creation, participation, [[and termination]] of each individual blockchain of the collective plurality of individual blockchains. (see Kurian at ¶ 62: Block 460 of FIG. 4 illustrates that if the limits are met the action is allowed and the block chain is created as requested.  See also ¶ 57: Block 360 of FIG. 3 illustrates that after the indication of the action is received, the action is allowed or denied based on the authentication credentials of the user 4.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pegged sidechains in Back with the blockchain initiation techniques disclosed in Kurian.  One of ordinary skill in the art would have been motivated to do so to provide access to the sidechains to only those users authorized to access it.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Back, Lin, and Kurian as applied to claim 9 above, and further in view of U.S. Patent Pub. No. 2016/0321751 to Creighton, et al.
Per Claim 20: The combination of Back, Lin, and Kurian discloses the subject matter of claim 9, from which claim 20 depends.  However, the combination of Back, Lin, and Kurian fails to disclose, but Creighton, an analogous art of blockchain, discloses:
wherein the destruct unit is further configured to execute an archival subprocess for the trashed blockchain to store the trashed blockchain in an archival storage location. (see Creighton at ¶ 32: Despite that data may not be changed, over time, the ledger may be truncated or archived.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Back to terminate one of the sidechains as disclosed in Creighton.  One of ordinary skill in the art would have been motivated to do so to delete a sidechain that is no longer in use, thereby freeing memory.

Per Claim 21: The combination of Back, Lin, Kurian and Creighton discloses the subject matter of claim 20, from which claim 21 depends.  However, Back fails to disclose, but Lin discloses:
wherein the destruct unit is further configured to receive, from the forest consensus pool, confirmation of (i) an evaluation of the trashed blockchain, (ii) a verification of an entirety of the trashed blockchain by computational hashing, and (iii) an agreement as to the final state of the trashed blockchain. (Examiner’s Note: this claim element has been considered and determined to be outside the scope of the claim as the destruct unit has not been positively recited as a claim element.  Therefore, it fails to distinguish over the prior art.  Further, the three received data are non-functional descriptive material as the claim fails to positively recite a functional relationship to the data.  Therefore, the received data also fails to distinguish over the prior art.  See MPEP 2111.05.  However, for compact prosecution purposes, the following citation is provided: see Lin at ¶ 147: Based on event trigger lists and rules engines incorporated into the corresponding customer- and employee-specific hybrid blockchain ledgers, system 140 may generate a new block on a corresponding customer-specific block chain that incorporates data summarizing the activities and interactions within the now-terminated side chain, and that tracks the lead and actual value associated with the corresponding referral.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Back so that the system as a whole knows when a sidechain is terminated as disclosed in Lin.  One of ordinary skill in the art would have been motivated to do so to ensure consistency across the blockchains.

Per Claim 22: The combination of Back, Lin, Kurian and Creighton discloses the subject matter of claim 21, from which claim 22 depends.  However, Back fails to disclose, but Lin discloses:
wherein the destruct unit is further configured to communicate the archival storage location of the trashed blockchain to all other blockchains of the plurality of individual blockchains in the virtualized blockchain forest system. (Examiner’s Note: this claim element has been considered and determined to be outside the scope of the claim as the destruct unit has not been positively recited as a claim element.  Therefore, it fails to distinguish over the prior art.  Further, the three received data are non-functional descriptive material as the claim fails to positively recite a functional relationship to the data.  Therefore, the received data also fails to distinguish over the prior art.  See MPEP 2111.05.  However, for compact prosecution purposes, the following citation is provided: see Lin at ¶ 147: Based on event trigger lists and rules engines incorporated into the corresponding customer- and employee-specific hybrid blockchain ledgers, system 140 may generate a new block on a corresponding customer-specific block chain that incorporates data summarizing the activities and interactions within the now-terminated side chain, and that tracks the lead and actual value associated with the corresponding referral.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Back so that the system as a whole knows when a sidechain is terminated as disclosed in Lin.  One of ordinary skill in the art would have been motivated to do so to ensure consistency across the blockchains.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Back, Lin, and Kurian as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2012/0155643 to Hassan et al.
Per Claim 11: The combination of Back, Lin, and Kurian discloses the subject matter of claim 1, from which claim 11 depends.  However, the combination of Back, Lin, and Kurian fails to disclose, but Hassan, an analogous art of peer-to-peer networks, discloses:
wherein the forest consensus pool is configured to allow a requesting processor to join the plurality of participating processors upon request from the requesting processor. (see Hassan at ¶ 64: For example, an initial message may indicate a request from a remote device to obtain a master key for use in joining or communicating within the group. Other messages may include responses by which such a key is generated.  See also Hassan at ¶ 65: In response to such message, key setup component 320 may determine whether the remote device is authorized to receive a master key.  See also Hassan at ¶ 68: To obtain a master key, when the remote device is authorized to receive one, key setup component 320 may interact with key generator 322.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Back to allow nodes/validators to join sidechains as disclosed in Hassan.  One of ordinary skill in the art would have been motivated to do so to enable end users to join various sidechains as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2016/0191243 discloses an out-of-band Domain Name System (DNS) security technique uses a cryptographic blockchain for securing and validating DNS data in a chain of custody that exists outside the DNS namespace, allowing validated access to cached DNS information without requiring real-time access to root servers.
U.S. Patent Pub No. 2016/0028552 discloses creating a blockchain called a slidechain that allows for multiple valid branches or forks to propagate simultaneously with a customized set of protocol rules embedded in and applied to each fork chain that branches from another chain. The invention generally provides a computer-implemented method for accessing, developing and maintaining a decentralized database through a peer-to-peer network, to preserve the original state of data inputs while adapting to changing circumstances, user preferences, and emerging technological capabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685